


                                                                EXHIBIT 10.1
Wayne R. Weidner – Prepared Remarks
Annual Meeting of Shareholders
April 21, 2008


REMARKS BY THE CHAIR
 
Disclaimer: While proxies are being examined and the ballots counted, I’d like
to make my comments.


§  
I should point out that our remarks regarding the outlook for the current year
and beyond, including our anticipated earnings and asset growth and any planned
new investments, may contain forward-looking information.



§  
Actual results may vary from any forecasted results that we discuss due to
various risks and uncertainties, including those that we detailed in our report
on Form 10-K for 2007, filed with the SEC and sent to you with our proxy
statement.
 

     


Record of Success


·  
Despite facing yet another year of increasing challenges and a difficult
operating environment, your Company was able to post its 30th consecutive year
of increased earnings and cash dividends.



·  
National Penn has enjoyed two new honors since our last meeting:



o  
First, on February 21 of this year, National Penn was named to Standard & Poor’s
Small Cap 600 Index.



§  
This is good news for several reasons:



·  
First, we expect this to increase our institutional ownership as index funds buy
our stock.



·  
Second, it presents an opportunity for greater volume and liquidity in our
stock.



·  
And third, this will generally increase our visibility to the investing public.



o  
Second, since July 2007, National Penn has been featured twice on the Motley
Fool web site in articles about “stocks that cannot be stopped” due to our
history of paying an annual dividend without interruption since, at least, 1877.



§  
That is more than 130 years.



 
Stock Dividends or Splits/Cash Dividends


·  
In addition, 2007 marked our 30th consecutive year of a stock dividend or stock
split on National Penn stock.



o  
The board declared a 3% stock dividend that was paid on September 28, 2007.



o  
The board also declared an increased cash dividend of $.17 per share in both the
fourth quarter of 2007 and the first quarter of this year.



·  
Your directors, management team, and employees will continue to strive for
strong financial performance in order to sustain this momentum.



Stock Performance/Market Cap/Growth of Stock


·  
As you all are likely to have read about in the media, the market for mid- and
small-sized bank stocks was not favorable for much of last year.



o  
According to a fourth quarter 2007 report by the FDIC, profits at the 8,533
FDIC-insured institutions fell 83.5% as compared to the previous year.



o  
This included large FDIC-insured institutions, as well as community banks.



o  
With the anticipated continuation of the weak housing sector, credit squeeze and
volatile interest rates, 2008 looks to be full of its own challenges.



·  
Fortunately, National Penn was able to weather the storm well compared to our
peers, primarily due to our consistent strategies and prudent business
practices.



·  
While we believe our stock price over the past year has been generally impacted
by the disfavor and resulting market volatility in the bank stock sector, our
stock price has not declined as much as many in our industry.  According to
Nasdaq, our stock price declined 6.81% during the one year period ending April
17, 2008, as compared to an average decline of 13.65% for our peer banks listed
in our Proxy Statement.

 
·  
And, we are encouraged that since the beginning of this year, our stock price
has increased by 16.05% as compared to an average increase of 3.23% for our peer
group.

 
·  
The slide on the screen compares our 10-year total investment return to the
total return for the SNL bank index over the same period.  We believe that our
total return over the longer term is one of the best measures of how National
Penn enhances shareholder value.  As you can see, the total return for an
investment in National Penn was more than three times that of the SNL bank
index.

 


Leveraging Market Opportunities for Long-Term Growth and Financial Strength


·  
Difficult times require us to allocate resources and capital in the smartest
ways possible, and have the flexibility to be opportunistic. And that is exactly
what we were able to do in 2007.



·  
I’d like to take a few moments to highlight two of the factors that position us
for future success.



·  
With a focus on longer-term growth and diversifying our revenue stream, we were
able to lay the groundwork for the most transformative period in our
134-year-old history.  We greatly expanded our geographic footprint and services
with the addition of two new members to the National Penn family:



o  
The first is Christiana Bank & Trust Company of Delaware



§  
An announcement was made in second quarter 2007, and we finalized the Christiana
Bank & Trust Company merger on January 4 of this year.



§  
This is particularly exciting since Delaware-based Christiana marks our first
entrance into that state, long known for its tax, legal and friendly financial
environment.



o  
Our second new partner is KNBT Bancorp, Inc.



§  
We announced plans to merge with KNBT Bancorp, a Lehigh Valley-   based
financial services institution, in the third quarter 2007 and closed this merger
on February 1, 2008.



·  
In addition to greatly strengthening our presence in the Lehigh Valley, KNBT
also brings expanded insurance, investment and trust services that nicely
complement our current financial services offerings.



·  
While Glenn will provide more details about the benefits each merger partner
brings, I’d like to highlight what these two transactions mean to you, our
shareholders, and your Company as a whole.



·  
The addition of these new partners has helped us create a new force in financial
services in both Pennsylvania and the mid-Atlantic region. As a result of these
strategic business combinations, National Penn today has:



o  
A more diversified revenue stream – particularly in wealth management.



o  
An expanded geographic footprint and exposure in eastern Pennsylvania and
northern Delaware.



o  
The added benefit of extending the “Delaware Advantage” – the ability to provide
several trust, estate and tax planning services unique to Delaware-chartered
bank and trust companies – to current and potential clients across our Company.



·  
Our acquisition decisions made in 2007 have been well received by analysts and
the media.



o  
Cornerstone Advisors, Inc., a consulting firm specializing in the banking
industry, in its newsletter, named our merger with KNBT as the “Merger of the
Year” for 2007, citing National Penn and KNBT as two mid-sized players doing an
in-market deal that “makes sense.”

 
o  
In March, National Penn also was featured in an American Banker article entitled
“National Penn Celebrates Two Transformative Deals,” in which our new
partnerships with Christiana and KNBT were highlighted and which reflected
positive comments from industry analysts.

 
o  
In addition, we received significant coverage in our regional media outlets.

 
Introduction of New Senior Leaders Joining National Penn


·  
Beyond the financial aspects of the partnership, I would be remiss if I did not
mention some of the other benefits. In particular, our new shareholders and
customers. On behalf of Glenn, the entire National Penn board and myself, I’d
like to extend a heartfelt welcome to our new shareholders, employees and
customers.



·  
We’ve gained new employees from Christiana and KNBT who deepen our pool of
talent, knowledge and expertise.



·  
At this time, I’d like to introduce a couple of the key individuals who joined
our team:



o  
“Ziss” Frangopoulos continues as president and CEO of Christiana Bank & Trust
Company.



§  
More than 35 years in the banking industry.



·  
30+ years with Chase, and its predecessor Chemical Bank, before joining
Christiana in 2001.



·  
Covered a wide variety of banking facets.



§  
Ziss, would you please stand briefly?



o  
Scott V. Fainor, former president and CEO of KNBT Bancorp



§  
Joins the National Penn family as the Chief Operating Officer of the holding
company and president and CEO and a director of National Penn Bank



§  
Scott plays a prominent role in the new Company with direct oversight of
National Penn Bank’s corporate, small business and consumer banking and
insurance services as well as other key corporate areas.



·  
Scott has more than 28 years of experience in the financial services
industry.  He served as president and CEO of KNBT from the time of its formation
in 2003.  Before that, he was president and CEO of one of KNBT’s predecessor
companies, and was a senior executive with a major super-regional banking
company.



·  
Scott, would you please stand briefly?



Recognition of Sandy Spayd


§  
I would also like to recognize our long-time Corporate Secretary, Sandy Spayd,
who retired on March 1 of this year.  Sandy, would you please come forward?

 
(Wayne reads the inscription on the plaque and presents it to Sandy)
 


Closing Remarks/Transition from the Chair


·  
Before I turn the podium over to Glenn, I’d like to add a few personal remarks
as part of my closing.



·  
2007 was a bittersweet year for me professionally. I was thrilled to be part of
our Company’s most transformative year ever. At the same time, and as you all
may know, I also retired from full-time employment after working at National
Penn for 45 years.



·  
While it has been an adjustment, I am glad that I can continue to be a part of
National Penn’s future success as the non-employee Chair of the Board.



·  
I look forward to working hard with my fellow board members to tap into the
long-term value of our new partnerships to the benefit of our shareholders,
employees and customers.



·  
At this time, I’d like to turn the program over to Glenn Moyer, President and
CEO of National Penn Bancshares, to provide his comments.


--------------------------------------------------------------------------------





Glenn E. Moyer – Prepared Remarks
Annual Meeting of Shareholders
April 21, 2008


I.  
(WELCOME & INVITATION FOR SHAREHOLDERS TO BECOME MEMBERS)



     Thank you, Wayne.
 
·  
I want to welcome everyone, and thank you for joining us today, including our
newest members of the National Penn shareholder family from Christiana Bank and
KNBT.

 
·  
As I traditionally do at the beginning of my remarks at our annual shareholders’
meeting, I’d like to encourage any of you who are not doing business with us
currently, to become customers of your Company.

 
·  
You’ve chosen to purchase stock in our Company for a variety of reasons, and I
hope you will think about further partnering with us to help fulfill your
financial dreams.

 
·  
I’d like to point out that next week, April 29th is National Teach Children to
Save Day sponsored by the American Banker’s Association. National Penn has been
an active participant in this program for several years, and if you haven’t
already taken steps to help teach your children, grandchildren, nieces and
nephews about finances, I encourage you to consider opening a Kids’ Account at
one of our 127 locations.

 
·  
As noted in your recent annual report mailing and on the flyers provided here
today, we are offering our annual “shareholders’ special” to include the
following rates available exclusively to our shareholders:

 
o  
A four-month CD with a 3.4% annual percentage yield.  This is available through
May 10, 2008.



o  
For new accounts, a money market rate of 3.65% through July 31, 2008.

 
o  
Other details are discussed in the flyers you received today.

 
·  
Any of our conveniently located banking or affiliate locations will be glad to
help you with these special offers.

 
Introductions Section:
 
·  
Before jumping into my remarks about why we believe National Penn remains a
solid investment for shareholders such as you, I’d like to introduce some
special guests who are critical to the ongoing success of the National Penn
family:

 
o  
First, I’d like to ask all of our Affiliate and Advisory Board Directors to
stand at this time. These are a group of individuals on whom we rely for their
expertise in their respective businesses and communities.  (Ask the groups to
rise to be recognized as a group.)

 
·  
Next, I’d like to ask the senior managers of our two primary non-bank segments
to stand:

 
1.  
Jim King, president of National Penn Investors Trust Company, our primary trust
and asset management company

 
2.  
Mike Meeneghan, executive vice president of National Penn’s Insurance group



·  
I’d also like to take a moment to recognize our regional presidents at National
Penn Bank. As a result of our expanded geographic coverage in Pennsylvania and
Delaware, we realigned our community offices into five new regions. This move
allows us to keep our high-quality level of customer service and decision making
as close to the customer as possible.



Would the following individuals stand briefly as I call your name:
 
o  
Scott Gruber, Central Region president



o  
Blair Rush, Eastern Region and FirstService Bank division president



o  
David Kennedy, Northern Region and KNBT division president



o  
Robert Marino, Southern Region president, and



o  
David Richards, Jr., Western Region and Nittany Bank division president



·  
And last, but certainly not least, I’d like to ask each of our Group Executive
Vice Presidents to stand briefly as I call your name. These are a group of
individuals on whom Scott and I rely on a daily basis.

 
o  
Sandra Bodnyk, Consumer and Small Business Banking

 
o  
Bruce Kilroy, Enterprisewide Image and Human Resources

 
o  
Garry Koch, Director of Risk Management

 
o  
Carl Kovacs, Operations and Technology

 
o  
Paul McGloin, Corporate Banking and Chief Lending Officer

 
o  
Michael Reinhard, Chief Financial Officer, and

 
o  
Donald Worthington, Wealth Management Group

 
Let’s recognize all these folks with a round of applause!
 


 

 
Financial Highlights Section – Year-End 2007 and First Quarter 2008:
 
     At this time, I’d like to take a brief look at our 2007 and first quarter
2008 financial highlights.


Beginning with our performance in 2007, prior to our mergers with KNBT and
Christiana:
 
o  
We ended 2007 with total financial assets of $5.82 billion and achieved record
profits of $65.23 million, compared to $64.11 million in 2006.

 
o  
We increased our diluted earnings per share to $1.31, compared to the prior
year’s diluted earnings per share of $1.29.  Many of our peers were not able to
report an increase in 2007!

 
o  
In 2007 we paid out approximately $32.5 million in cash dividends to our
shareholders, an increase of approximately 4.8% over 2006.

 
o  
National Penn’s 2007 earnings produced a return on average assets of 1.16% and a
return on average shareholders’ equity of 12.0%.

 
·  
In regard to the continued challenging operating environment, I’d like to take a
moment to address our deposit and loan growth, and credit quality, in 2007.

 
o  
We ended 2007 with total deposits of $3.95 billion, representing an increase of
3.2% as compared to 2006.

 
o  
Our total loan and lease portfolio of $3.88 billion represented an increase of
6.7% as compared to year end 2006.

 
o  
Our Company’s overall loan and lease loss reserve at December 31, 2007 was $54.9
million or 1.42% of total loans and leases.  While a strong allowance ratio is
important, we believe that a strong coverage ratio is even more critical.  At
the end of 2007, our loan loss reserve was 359% of our total loans on
non-accrual plus loans 90 days past due.  In recent years, our loan loss
coverage ratio has compared very well to our peers.

 
·  
Before I update you on our recently announced first quarter 2008 results, I’d
like to give you a brief snapshot of your “new” National Penn:

 
o  
We now are the fifth largest bank holding company headquartered in Pennsylvania.

 
o  
We are a two-bank holding company with separate banking charters at National
Penn Bank and Christiana Bank.

 
o  
We have 127 community offices in Pennsylvania, Delaware and Maryland.

 
o  
Over this past weekend, we completed the conversion of the KNBT systems, and I
would like to thank our employees for all of their hard work to ensure a smooth
conversion.

 
o  
The systems conversion at Christiana is scheduled for later this year.

 
·  
And now for a look at our recently reported first quarter 2008 results.  Please
remember that these numbers include Christiana Bank & Trust since January 4th
and KNBT since February 1st of 2008:

 
o  
Our total assets grew to $9.1 billion dollars as of March 31, 2008, including
loans of $6.0 billion.

 
o  
As of that same date, our deposits were $6.1 billion.

 
o  
1st quarter net income was $21.6 million as compared to $15.5 million for first
quarter 2007, a 39% increase.

 
o  
We now have nearly $8.2 billion in trust assets under management or
administration – a nearly 200% increase as compared to December 31, 2007.

 
o  
Despite the difficult operating environment that all of us are facing, we were
able to achieve another quarter of increased income and earnings per share.

 
o  
While we cannot guarantee future performance numbers, we can assure you that we
will continue to work hard to achieve growth in the face of a challenging
interest rate environment and intense competition.

 
 A Look at the Challenges Ahead, Update on the Subprime Trickledown Effects:
 
o  
I know all of you have been reading and seen news reports covering the sub-prime
mortgage crisis and the adverse effect it is having on the financial services
industry. As we have stated before, National Penn Bank’s direct exposure to
sub-prime mortgages is negligible. The origination of sub-prime mortgages has
historically represented a small fraction of National Penn’s total mortgage loan
originations. In 2007, our subprime mortgage originations were 1.1% of total
originations in the year.  No subprime mortgage originations have been done in
2008.  While we feel confident that our direct exposure to this risk is minimal,
we will continue to closely monitor the market and our borrowers’ financial
health for signs that the ripple effects of the crisis are having an impact.



Achievements and Organic Growth & Acquisition Initiatives:
 
·  
As you know, over the decades National Penn has grown organically and, for the
past 10 years, by selected acquisition. Here are some highlights of our organic
growth in 2007 and to-date this year.

 
o  
We continued to expand our reach with the opening of new offices and
streamlining of locations to better fulfill the dreams of our customers:

 
§  
We opened a new National Penn Investors Trust Company regional office in York,
Pennsylvania.

 
§  
We added a fifth community office location to the HomeTowne Heritage division,
in Mount Joy, Lancaster County, and we are pleased to report deposits of $27.6
million as of March 31, 2008 and strong market acceptance of our traditional
banking approach.

 
§  
We relocated our National Penn Bank community office in Morgantown to a larger,
more accessible facility.  This has been well received by the community - by
March 31, 2008 our deposits had increased to $76.8 million – an increase of 21%.



o  
Vantage Investment Advisors, based in State College, increased its managed
assets by $70 million to approximately $500 million by year end and also was
recognized as one of the top 150 advisors in the Schwab network.

 
o  
In 2007, National Penn Investment Services was ranked 8th among the 600
PrimeVest brokerage programs across the country, moving up from the 20th spot in
just 2 years.

 
§  
As one of the fastest growing among the top 20 PrimeVest programs, NPIS again
exceeded growth expectations.

 
§  
NPIS also was featured as the cover story for the Winter 2008 issue of Bank
Insurance & Investment Marketing magazine, released in February.

 
·  
Our acquisition decisions have focused on like-minded partners with a proven
business model that can help us continue to achieve profitable growth.
Christiana and KNBT are prime examples of this strategy and are terrific
additions to our Company.

 
·  
While Wayne touched upon some of the benefits our new partners bring to the
National Penn family, I’m going to spend a few moments talking in greater detail
about each partner’s individual assets as well as our goal to achieve
longer-term, sustainable shareholder growth.

 
o  
Christiana:

 
Following the merger, Christiana Bank & Trust Company maintains its name and
status as a separately-chartered Delaware banking corporation with wholly-owned
subsidiaries offering commercial, domicile, agency and trust services in
Delaware and Nevada.
 
§  
Christiana specializes in offering investment management, agency and fiduciary
services for individuals, families, corporations and institutions – a focus that
has translated for Christiana into a nearly 50% ratio of fee income to total
revenue.

 
§  
I’m happy to report that we are already beginning to see positive developments
from this partnership. In the time between announcing our plans in second
quarter 2007 to merge with Christiana and our finalization of the merger in
early 2008, Christiana experienced a net growth in their number of customers.

 
§  
And within days of finalizing the merger, a National Penn commercial customer
was able to enlist Christiana’s services to complete a tax-advantaged real
estate transaction.

 
§  
But one of the biggest benefits Christiana brings to our wealth management
capabilities is the “Delaware Advantage,” which Wayne alluded to in his remarks.

 
·  
Delaware has long been known as a state with the ability to offer special legal,
tax and judicial advantages that benefit both commercial and retail customers
seeking wealth management and trust services.

 
·  
Owning a company in Delaware means that we can extend these advantages to
existing and potential customers in the Pennsylvania and Maryland markets we
serve – a benefit that should help fuel additional growth in our wealth
management area.

 
o  
KNBT:



 
KNBT retains its name as a division of National Penn Bank for banking operations
in KNBT’s market area of Lehigh, Northampton, Carbon, Luzerne, Schuylkill and
Monroe counties.  National Penn Bank community offices in those areas have been
converted to the KNBT name – given the organization’s strong brand presence and
support in northeastern Pennsylvania.
 
§  
We recently introduced a new KNBT logo featuring the National Penn tulip and
burgundy color and new service line descriptor – banking, insurance,
investments, trust –being adopted by ALL National Penn Bank future
signage.  This is a very visible, widespread reminder that we are much more than
a bank.

 
§  
KNBT brings many benefits to this partnership:

·  
First, it brings critical mass to our size and scope in the Lehigh Valley and
northeastern Pennsylvania counties.  Previously, National Penn held the 13th
position in deposit market share in the Lehigh Valley.  Now we hold the No. 1
position in Northampton County and the No. 2 position in Lehigh County which
should allow us to further leverage our broader offering of products and
services.



·  
Second, it brings an extremely attractive and complementary suite of products
and services including insurance, trust and investments.



o  
Specifically, we welcomed Caruso Benefits Group and Higgins Insurance Associates
as part of the KNBT merger.

 
o  
Caruso brings a new insurance focus to the National Penn family, specializing in
group benefits with an emphasis on medical, life and disability.

 
o  
They are the largest provider of benefits and health care insurance for
commercial clients in Pennsylvania.

 
o  
Higgins Insurance adds to National Penn’s existing property and casualty
insurance offerings and expands our geographical insurance presence to
northeastern Pennsylvania.

 
Emphasis on Integration for Greater Efficiency, Profitability and Growth:
 
·  
I’d like to take a moment to talk about the integration of Christiana and KNBT
into the National Penn family resulting in greater efficiencies, profitability
and growth.

 
o  
As I mentioned at the beginning of my remarks when I introduced our regional
presidents, we realigned our community offices into five new regions to help us
keep service and decision making as close to the customer as possible.



·  
In addition to the many benefits that Wayne and I have touched upon about our
new partners, they also benefit us in some very tangible ways:



o  
Most notably, at KNBT, we estimate $26.2 million dollars in cost savings over
two years, which are well defined and achievable. No heroic assumptions were
used to get to any specific number and to date we are on schedule to achieve
these.



o  
We also expect the KNBT transaction to be accretive to both earnings per share
and tangible book value in 2008 and are encouraged with our progress so far.



o   
KNBT also represents some meaningful revenue synergies, which we consider to be
“icing on the cake.”  We feel increasingly confident in our ability to enhance
revenues through expanded product and service cross-selling
opportunities.  Since last fall, we’ve had a team dedicated to developing a plan
in this area.  We have already enjoyed some early success introducing National
Penn’s Remote Deposit Capture and interest rate swap products to the KNBT
customer base.  A priority list of approximately 13 other National Penn, KNBT
and Christiana products and services has been developed where we anticipate
similar cross-selling success.



·  
Our primary focus for 2008 has been and will be about successfully integrating
our new partners to create a new, stronger National Penn, while retaining and
adding new clients across the full Company footprint.

 
o  
In September of last year following our announcement to merge with KNBT, we
worked diligently to create and implement a well-defined process to maintain
positive market momentum.



o  
We’ve also set a goal of 100% customer retention.  Our mindset is not only are
we going to fight for every customer we have, we have to challenge ourselves to
grow.



§  
In our mergers prior to Christiana and KNBT, we enjoyed a post-acquisition
retention rate above 95%, which we hope to better in our current situation.



o  
In addition to customer retention, we are also focused on customer growth.



 
For example, our newly-combined wealth management groups will be working closely
with one another, as well as with executives and managers at the banking level,
to identify cross-selling opportunities.



§  
This cross-functionality “team approach” also ensures that we can continue to
serve customers locally and with the high-level customer service synonymous with
the National Penn, KNBT and Christiana names.



·  
Throughout our new geographic footprint, we are able to expand our outreach
efforts to the communities we serve.

 
o  
We received endorsement of the KNBT merger by the Community Action Committee of
the Lehigh Valley, an organization that includes more than a dozen housing,
community and economic development groups serving the greater Lehigh Valley.

 
§  
We are pleased to have a leadership role in supporting regional community and
economic development efforts throughout our marketplace.

 
§  
Under the state of Pennsylvania’s Neighborhood Partnership Program, a tax credit
program, we committed to making a $175,000 annual contribution for six years to
support a collaborative community development project in Allentown.

 
o  
In an effort to support the growing Latino population, National Penn partnered
with the Latino Business Resource Center and the Latino Chamber of Commerce in
Berks County to support a program called the “Bilingual Business Skills for
Success for Latino Entrepreneurs.”

 
§  
We committed $5,000 to support a 12-week educational program for individuals
interested in starting a business, as well as providing employee guest speakers
and educators for appropriate sessions.

 
§  
We are also working to establish a loan fund that will provide micro loans to
qualifying individuals.

 
o  
We continue to educate the communities we serve about identify theft through our
Community Shred Day events.



§  
Last year nearly 1,500 people shredded 45,000 pounds of unwanted personal
documents.



§  
Due to the success of these events, this year we increased the number of
Community Shred Day events to 16, at community offices throughout our
footprint.  The dates and locations of these Shred Day events are listed on a
printed schedule available at the registration table in the lobby.



o  
Through our ongoing participation in the Pennsylvania Educational Improvement
Tax Program, National Penn will once again contribute approximately $300,000
this year to various educational and scholarship programs.

 
§  
These funds allow Pennsylvania students academic opportunities that otherwise
may not have been available.

 
2008 and Beyond:
 
·  
With the addition of our new partners, we have forged a new force in financial
services in Pennsylvania and the greater mid-Atlantic region to position us well
to take on the challenges of 2008 and beyond.



·  
We are excited about the new opportunities presented by these partnerships and
remain committed to longer-term, sustainable growth for our shareholders by
continuing to follow our six business strategies:

 
§  
Community banking delivery techniques

 
§  
Superior asset quality

 
§  
Profitable client relationships

 
§  
Balanced organic and acquisition growth

 
§  
Stronger diversified revenue streams

 
§  
And a focus on shareholder value

 
·  
We continue to focus on integrating our partners into the National Penn family
and leveraging the opportunities we have as a combined organization.

 
Thank you and closing remarks:
 
·  
On behalf of Wayne, our directors and employee team, thank you for joining the
National Penn family in its focus on success.



·  
I want to thank all my co-workers for their commitment to National Penn’s
success.  We stand determined and ready to “do something special” in 2008.



·  
Thank you for your attention and I’ll now turn the podium back to Wayne for the
rest of our meeting.



 




--------------------------------------------------------------------------------


